In a proceeding pursuant to General Municipal Law § 50-e for leave to serve a late notice of claim, the Village of Hillburn and the Village of Hillburn Fire Department appeal from an order of the Supreme Court, Rockland County (Lefkowitz, J.), dated March 4, 1991, which granted the application.
Ordered that the order is affirmed, without costs or disbursements.
General Municipal Law § 50-e (5) allows courts to consider all relevant factors and to exercise considerable discretion in determining whether to permit service of a late notice of claim (see, Matter of Reisse v County of Nassau, 141 AD2d 649). After reviewing the circumstances underlying the petitioner’s application, we conclude that the court properly exercised its discretion in granting the requested relief. The record establishes that on the date of the incident the appellants had actual knowledge of the facts underlying the petitioner’s claim (see, e.g., Matter of Briggs v City of Geneva, 130 AD2d 942). Moreover, the appellants have not shown that they would be prejudiced by the late service of the petitioner’s notice of claim. Thompson, J. P., Rosenblatt, Miller and Pizzuto, JJ., concur.